       Case 1:20-cr-00074-BLW Document 58 Filed 07/20/21 Page 1 of 1



CRIMINAL PROCEEDINGS – Sentencing

      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge B. Lynn Winmill                 Date: July 20, 2021
Case No. 1:20-cr-74                   Deputy Clerk: Jamie Gearhart
Place: Boise                          ESR: Jamie Gearhart
                                      Time: 4:13 – 4:32 p.m.
                                             4:49 – 4:53 p.m.
                                        Total time: 23 minutes


UNITED STATES OF AMERICA vs JOSEPH ANTHONY LEE

Counsel for United States – Kassandra McGrady
Counsel for Defendant – Thomas Monaghan
Probation – Ryan Lesmeister

(X)   The Court granted the Government’s motion to dismiss Counts
      2 and 3 of the Indictment.

(X)   An evidentiary hearing is necessary to resolve the
      objections to the Presentence Report.

(X)   The Sentencing is continued to September 13, 2021 at 9:00
      a.m. before Judge B. Lynn Winmill.

(X)   Defendant remanded to the custody of the United States
      Marshals Service.
